Motion granted for leave to.go to Court of Appeals, and questions certified as- follows: 1. Are depositors and holders of certificates of deposit having.special interest contracts-with the Merchants’ Trust Company entitled to payment, in addition to the amounts already paid to them respectively,' to wit, the full amount of the principal' of their deposits, of any Interest whatever upon their respective balances" after May 23', 1-90.5, the date of -the appointment of-the receivers of said Merchants’- Trust Company; anfl if so, are they entitled to interest at tiré contract rate or at 'the legal rate? '2. Are depositors and holders of certified cheeks, having no interest contracts with-the Merchants’ Trust- Company,- entitled, in addition to- the sums already received by them, to wit, the full .amount of the principal of their claims, to interest "upon their respective .credit balances and sums owing them after May 23, 1905?.